REQUESTED BY: Sam Grimminger, Hall County Attorney, Grand Island, Nebraska.
May a separate retirement program be established for one, or all, of the employees of a county museum?
No.
You state that Stuhr Museum, in Hall County, apparently established pursuant to Chapter 51, article 5, of the Nebraska statutes, has a manager for whom the museum board would like to set up a retirement program. You ask whether this could be done.
The answer to your question requires a determination as to the nature of a county museum established pursuant to the above statutory provisions. The question is whether or not the museum is a county agency. We conclude that it is.
Only one case in our Supreme Court has dealt with county museums. That case is Gerr-Melkus Construction Co.,Inc. v. Hall County Museum Board, 186 Neb. 615,185 N.W.2d 671 (1971). The court did not discuss the question of the nature of the museum or the museum board. However, in an opinion of this office dated April 21, 1965, Report of the Attorney General, 1965-66, we discussed the statutory provisions governing county museums, and stated that it seemed clear that under these sections of the statutes the museum board is an agency of the county. We adhere to that conclusion.
In previous opinions of this office we have said that county community hospitals were a part of county government. See Report of the Attorney General, 1957-58, page 17, and Report of the Attorney General, 1971-72, page 22. The creation and operation of county community hospitals and county museums are very similar. The statutory provisions governing both provide for the appointment of governing boards by the county board. Both provide for mill levies for their support. The determination of the amount of such mill levies is made by the county board in the case of both institutions.
In short, the control the county exercises over the county museum convinces us that the museum is an agency of county government, and that its employees, therefore, are county employees. The retirement program for county employees is provided for, and limited by, sections 23-2301 to23-2330, R.R.S., 1943 as amended. If Hall County has elected to have its employees come under the retirement system, the employee you inquire about is automatically a member of the system. If Hall County has not, a separate retirement system for him, or even for all of the employees of the museum, cannot be set up. The retirement program for county employees is only that specified by statute.